Fourth Court of Appeals
                               San Antonio, Texas
                                   December 29, 2016

                                  No. 04-16-00794-CR

                                  The STATE of Texas,
                                       Appellant

                                            v.

                                   Michael REISING,
                                       Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 15-1601-CR-B
                         Honorable William Old, Judge Presiding


                                     ORDER
      The District Clerk’s Notification of Late Record is GRANTED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court